Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Alan Young on 4/30/21.
In the claims, REPLACE claims 1,15 with the versions below:

1. (Currently Amended) A computer implemented system, deployed at a casino, for providing On Demand Services (“ODS”) via a casino gaming network, the casino including an electronic gaming device ("EGD") that is configured to enable a game to be played and that is communicatively coupled to the casino gaming network, the EGD being configured to enable a patron to engage in a wager-based game at the EGD, the EGD including a display and an input interface, the system comprising:
at least one processor;
memory;
an ODS database configured to store menu item data relating to a plurality of ODS menu items, including a first menu item that is unrelated to the game and a second menu item;

detect that the patron is engaged in wager-based gaming activities while playing the game at the EGD;
track wagering activities performed by the patron during a first time interval during the
game;
display an ODS menu at the display the ODS menu being configurable to display selected menu item content representing products and/or services that are available to be ordered via interaction with the ODS menu;
analyze the patron's tracked wagering activities during the game to determine if the patron's tracked wagering activities during the game satisfy a first set of criteria;
when it is determined that the patron's tracked wagering activities during the game satisfy the first set of criteria, configure the ODS menu to: (i) display, at the display, the first menu item, (ii) enable the patron to submit to the system, via interaction with the ODS menu, a first ODS order that includes the first menu item, and (iii) cause a first set of information relating to the first ODS order to be sent to a first casino entity within the casino that is configured to handle fulfillment of the first ODS order; and
when it is determined that the patron's tracked wagering activities during the game do not satisfy the first set of criteria, configure the ODS menu to inhibit display of the first menu item at the display to prevent the patron from being able to order the first menu item via interaction with the ODS menu;
track, after the first ODS order has been submitted to the system, additional wagering activities performed by the patron during a time interval during the game that is subsequent to the first time interval;

response to determining that the patron's tracked additional wagering activities during the game do not satisfy the first set of criteria, cancel the first ODS order.


15. (Currently Amended) A computer implemented method, deployed at a casino establishment, for providing On Demand Services (“ODS”) via a casino gaming network, the method comprising:
detecting that a patron is engaged in a wager-based gaming activities while playing a game at an electronic gaming device (“EGD”) in a casino;
tracking wagering activities performed by the patron at the EGD during a time interval;
displaying an ODS menu at a display of the EGD, the ODS menu being configurable to display selected menu item content including a first menu item and a second menu item that represent products and/or services that are unrelated to the game and that are available to be ordered via interaction with the ODS menu;
analyzing the patron's tracked wagering activities during the game to determine if the patron's tracked wagering activities satisfy a first set of criteria;
5
in response to determining that the patron's tracked wagering activities during the game satisfy the first set of criteria, configuring the ODS menu to: (i) display, at the display, the first menu item, (ii) enable the patron to submit to the system, via interaction with the ODS menu, a first ODS order that includes the first menu item, and (iii) cause a first set of information relating to be sent to the first ODS order to a first casino entity within the casino that is configured to handle fulfillment of the first ODS order; and

track, after the first ODS order has been submitted to the system, additional wagering activities performed by the patron during a time interval during the game that is subsequent to the first time interval;
analyze the patron's tracked additional wagering activities during the game to determine if the patron's tracked additional wagering activities satisfy the first set of criteria; and
responsive to determining that the patron's tracked additional wagering activities during the game do not satisfy the first set of criteria, cancel the first ODS order.

Allowable Subject Matter
Claims 1,2,4-8,15,16 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the following which is present in all of the independent claims of the application:
track, after the first ODS order has been submitted to the system, additional wagering activities performed by the patron during a time interval during the game that is subsequent to the first time interval;
analyze the patron's tracked additional wagering activities during the game to determine if the patron's tracked additional wagering activities satisfy the first set of criteria; and
responsive to determining that the patron's tracked additional wagering activities during the game do not satisfy the first set of criteria, cancel the first ODS order.



Palmisano discloses a system for displaying service content on a gaming machine.  (Palmisano, abstract)

Rowe discloses a gaming system that tracks customer activity to grant rewards.  (Rowe, para 0130)

George discloses a gaming system that presents different menu options based upon the player’s VIP status.  (George, para 0093-94).
Werbitt discloses a patron servicing system that can route orders to venues.  (Webitt, col.6)

However, the references do not explicitly disclose Applicant’s cited limitation above.

The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly, the claims are allowable for the reasons identified.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687